Exhibit 10.1

 

STRICTLY PRIVATE & CONFIDENTIAL

 

Glen E Tullman

Chairman and Chief Executive Officer

Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

Chicago, IL 60654

   

Misys plc

One Kingdom Street

Paddington, London W2 6BL

United Kingdom

 

Tel                    +44 (0)20 3320 5000

Fax                    +44 (0)20 3320 1771

 

www.misys.com

Our ref                    SSA/30717-00475 CO:8896520.1

9 October 2008

Dear Glen

Shared Services Agreement

This letter will serve to memorialize our agreement, reached on our call
yesterday, on certain open items to be covered by the schedules to the Shared
Services Agreement to be entered into between our two companies in substantially
the form of the attached draft agreement (together with fully worked up
schedules of services which are still in the process of negotiation) (the
“Shared Services Agreement”). Our agreement on these items is effective as of
closing (“Closing”) of the merger of Misys Healthcare Systems, LLC (“Misys
Healthcare”) and a subsidiary of Allscripts Healthcare Solutions Inc.
(“Allscripts”) and shall continue in full force and effect until the execution
of the Shared Services Agreement (including the finalization of the schedules
thereto). Our intention is to finalise and execute the Shared Services Agreement
as soon as possible after Closing and in the period between Closing and
execution of the Shared Services Agreement Allscripts agrees to pay for the
services provided by Misys plc (“Misys”) and its affiliates in accordance with
the agreement set out below. Specifically:

 

  1. HR Schedule (Schedule A): There will be seven FTEs working on shared
services at a total charge of US$600,000 for each 12-month period following
Closing, which will be charged to Allscripts in accordance with the Shared
Services Agreement. These FTEs will be moved from the Misys Healthcare payroll
to become employees of an affiliate of Misys plc as soon as practicable after
Closing but the US$600,000 annual fee will be charged beginning as of Closing.
We will ask our respective human resource personnel to agree on the actual named
individuals that will comprise these FTEs. (In respect of each 12 month period
subsequent to the first one, the US$600,000 is subject to adjustment as may be
agreed between our two companies at that time.)

 

  2. Financial Services (Schedule B): We have signed off on the financial terms
of this schedule, which is attached hereto.

 

  3. Management Services (Schedule C): The total annual charge for the services
specified in this schedule will be US$3,000,000.

 

  4. Procurement Services (Schedule D): We have agreed that the fees payable for
individuals providing services under this schedule will be US$160,000 for each
12-month period following Closing. (In respect of each 12 month period
subsequent to the first one, the US$160,000 is subject to adjustment as may be
agreed between our two companies at that time.)

 

  5. Tax Services (Schedule E): We have signed off on the financial terms of
this schedule, which is attached hereto.



--------------------------------------------------------------------------------

  6. R&D Services (Schedule F): The hourly rate on the rate card applicable to
these services will be $20.45 for resources in India. We agreed that the
overhead charge for development services covered by this schedule will be
US$1,800,000 for each 12-month period following Closing. (In respect of each 12
month period subsequent to the first one, the US$1,800,000 is subject to
adjustment as may be agreed between our two companies at that time.)

 

  7. Manila Support Services (Schedule I): The charge per person for the overall
services covered by this schedule will be US$18,940 per 12 month period, which
amount (with respect to the payroll, telephony and facilities services within
those overall services) will be calculated using average actual costs and will
be subject to adjustment on a monthly basis to reflect those actual costs.

 

  8. Information Systems Services (Schedule J): We agreed that the merged
Allscripts- Misys company’s overall budget for IT expenditure for the 12-month
period following Closing will be US$19,700,000.

In determining Misys’ costs with respect to providing services under the
schedules to the Shared Services Agreement, Misys will use the Misys budgeted
exchange rates for the applicable 12-month period. All of the fees and charges
noted above are for 12-month periods but will be invoiced and paid in equal
monthly instalments during the term hereof

With respect to the applicable service level for each service provided under the
Shared Services Agreement we agree that such service will be provided at a
service level equal to or better than the current service level for that
particular service as provided by either Misys or Allscripts to itself or its
affiliates.

To the extent that the schedules to the Shared Services Agreement are not in
final form now, we agree that we will continue to negotiate, and cause our
respective employees and advisers to continue to negotiate, to complete the
relevant schedules as soon as possible in accordance with our agreements set out
above.

Any specific service or part thereof shall be subject to termination at the
election of the recipient party upon providing advance notice to the provider
party in accordance with the notice for termination period set forth for that
particular service in the draft schedules to the Shared Services Agreement as of
the date hereof, or, alternatively, if such schedules do not set forth a
specific notice for termination period for such service, upon forty-five
(45) days’ notice to the provider party.

If you agree with the foregoing, please sign a copy of this letter agreement in
the space provided below, whereupon this letter agreement shall become a binding
agreement between our two companies.

 

Very truly yours /s/ Glyn Fullelove (duly authorised attorney of Mike Lawrie)
Misys plc Mike Lawrie Chief Executive

 

2



--------------------------------------------------------------------------------

Accepted and agreed this 10th day of October, 2008 Allscripts Healthcare
Solutions, Inc.

/s/ Glen Tullman

Name:   Glen E. Tullman Title:   Chairman and Chief Executive Officer

 

3